         Case 2:20-cv-01043-ETH Document 23 Filed 10/29/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CATHERINE ARLENE BALCH                        :         CIVIL ACTION
                                              :
              v.                              :
                                              :
ANDREW SAUL, Commissioner of                  :
Social Security                               :         NO. 20-1043


                                 JUDGMENT ORDER

       AND NOW, this 29th day of October, 2020, the Court having separately ordered

the remand of this action for further administrative proceedings pursuant to the fourth

sentence of 42 U.S.C. § 405(g), IT IS FURTHER ORDERED that final judgment in favor

of Plaintiff is entered pursuant to Rule 58 of the Federal Rules of Civil Procedure.

                                          BY THE COURT:


                                          /s/ ELIZABETH T. HEY
                                          ______________________________
                                          ELIZABETH T. HEY, U.S.M.J.
